AFFIRMED as MODIFIED; Opinion Filed April 6, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-18-01210-CR
                               No. 05-18-01211-CR
                               No. 05-18-01212-CR
                              No. 05-18–01213-CR

                  JUAN VELASQUEZ BENITEZ, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
  Trial Court Cause Nos. F11-53117-U, F11-62850-U, No. F12-52399-U, and
                               F12-55564-U

                        MEMORANDUM OPINION
                   Before Justices Myers, Schenck, and Carlyle
                            Opinion by Justice Myers
      Appellant Juan Velasquez Benitez appeals his convictions, following the

adjudication of his guilt, for (1) unauthorized use of a motor vehicle (05-18-01210-

CR; F11-53117-U); (2) theft of property valued at least $20,000 but less than

$100,000 (05-18-01211-CR; F11-62850-U); (3) theft of property, aggregate value

at least $100,000 but less than $200,000 (05-18-01212-CR; F12-52399-U); (4)

theft of property, aggregate value at least $20,000 but less than $100,000 (05-18-
01213-CR; F12-55564-U).        The trial court assessed punishment at two years’

confinement in cause 01210-CR, and eight years in the other three cases.

      On appeal, appellant’s attorney filed a brief in which she concludes the

appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why there are no arguable grounds to advance.

See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978)

(determining whether brief meets requirements of Anders). Counsel attests that

she served a copy of the brief on appellant. We advised appellant of his right to

file a pro se response, but he has not filed a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (appellant has right to file pro se

response to Anders brief filed by counsel).

      We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). We agree the appeals are frivolous and without merit, and we find

nothing in the record that might arguably support the appeals.

      Although not an arguable issue, we note that the four judgments adjudicating

guilt recite that the name of the attorney for the defendant was “Pamela

Muhammad,” when the reporter’s record shows her name was “Pamela Segura-

Muhammad.” Accordingly, on our own motion, we modify the section of each

judgment entitled “Attorney for Defendant” to show that the name of the attorney
                                         –2–
for the defendant was “Pamela Segura-Muhammad.” TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of appeals

have authority to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64

(Tex. App.—Dallas 2009, no pet.) (same).

      As modified, we affirm the trial court’s judgments adjudicating guilt.




                                              /Lana Myers/
                                              LANA MYERS
                                              JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
181210F.U05




                                        –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JUAN VELASQUEZ BENITEZ,                       On Appeal from the 291st Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F11-53117-U.
No. 05-18-01210-CR         V.                 Opinion delivered by Justice Myers.
                                              Justices Schenck and Carlyle
THE STATE OF TEXAS, Appellee                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:
      * The portion of the judgment entitled “Attorney for Defendant:
      Pamela Muhammad” should be changed to read: “Attorney for
      Defendant: Pamela Segura-Muhammad.”

As REFORMED, the judgment is AFFIRMED.

Judgment entered this 6th day of April, 2020.




                                        –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JUAN VELASQUEZ BENITEZ,                       On Appeal from the 291st Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F11-62850-U.
No. 05-18-01211-CR         V.                 Opinion delivered by Justice Myers.
                                              Justices Schenck and Carlyle
THE STATE OF TEXAS, Appellee                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:
      * The portion of the judgment entitled “Attorney for Defendant:
      Pamela Muhammad” should be changed to read: “Attorney for
      Defendant: Pamela Segura-Muhammad.”

As REFORMED, the judgment is AFFIRMED.
Judgment entered this 6th day of April, 2020.




                                        –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JUAN VELASQUEZ BENITEZ,                       On Appeal from the 291st Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F12-52399-U.
No. 05-18-01212-CR         V.                 Opinion delivered by Justice Myers.
                                              Justices Schenck and Carlyle
THE STATE OF TEXAS, Appellee                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:
      * The portion of the judgment entitled “Attorney for Defendant:
      Pamela Muhammad” should be changed to read: “Attorney for
      Defendant: Pamela Segura-Muhammad.”

As REFORMED, the judgment is AFFIRMED.
Judgment entered this 6th day of April, 2020.




                                        –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JUAN VELASQUEZ BENITEZ,                       On Appeal from the 291st Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F12-55564-U.
No. 05-18-01213-CR         V.                 Opinion delivered by Justice Myers.
                                              Justices Schenck and Carlyle
THE STATE OF TEXAS, Appellee                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:
      * The portion of the judgment entitled “Attorney for Defendant:
      Pamela Muhammad” should be changed to read: “Attorney for
      Defendant: Pamela Segura-Muhammad.”

As REFORMED, the judgment is AFFIRMED.
Judgment entered this 6th day of April, 2020.




                                        –7–